Name: COMMISSION REGULATION (EEC) No 1122/93 of 7 May 1993 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco
 Type: Regulation
 Subject Matter: Africa;  Asia and Oceania;  Europe;  prices;  agricultural activity
 Date Published: nan

 No L 114/14 Official Journal of the European Communities 8 . 5. 93 COMMISSION REGULATION (EEC) No 1122/93 of 7 May 1993 fixing Community producer prices for carnations and roses for the application of the import arrangements for certain floricultural products originating in Cyprus, Israel, Jordan and Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4088/87 of 21 December 1987 fixing conditions for the applica ­ tion of preferential customs duties on imports of certain flowers originating in Cyprus, Israel, Jordan and Morocco ('), as amended by Regulation (EEC) No 3551 /88 (2), and in particular Article 5 (2) thereof, Whereas, pursuant to Article 3 of the abovementioned Regulation (EEC) No 4088/87, Community producer prices applicable for fortnightly periods are fixed twice a year before 15 May and 15 October for uniflorous (bloom) carnations, multiflorous (spray) carnations, large-flowered roses and small-flowered roses ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 700/88 of 17 March 1988 laying down certain detailed rules for the application of the arrangements for the import into the Community of certain flowers originating in Cyprus, Israel and Jordan (3), as amended by Regulation (EEC) No 3556/88 (4), prices for roses are determined on the basis of the average daily prices recorded on the represen ­ tative producer markets for the pilot varieties of quality grade 1 in the three preceding years ; whereas for carna ­ tions those prices are fixed under the same conditions as the bloom and spray types ; whereas, for the determina ­ tion of the average, prices which differ by 40 % and more from the average price recorded on die same market during the same period during the three preceding years are excluded ; Whereas the Community producer prices for the fort ­ nightly periods to 7 November 1993 should be deter ­ mined on the basis of data provided by the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, HAS ADOPTED THIS REGULATION : Article 1 The Community producer prices for large-flowered roses, small-flowered roses, uniflorous (bloom) carnations and multiflorous (spray) carnations provided for in Article 3 of Regulation (EEC) No 4088/87 for the fortnightly periods 7 June to 7 November 1993 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 May 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 382, 31 . 12. 1987, p. 22. (4 OJ No L 311 , 17. 11 . 1988, p. 1 . 0 OJ No L 72, 18 . 3 . 1988, p. 16. V) OJ No L 311 , 17. 11 . 1988, p. 8 . 8 . 5. 93 Official Journal of the European Communities No L 114/15 ANNEX Community producer prices (ECU/100 prices) Uniflorous Multiflorous , , c  a ,m  . , . Large-flowered Small-floweredWeeks Period carnations carnations ° _ , . . . roses roses(bloom) (spray) 23 / 24 7. 6  20 . 6.1993 12,16 12,02 22,24 12,51 25 / 26 21 . 6  4. 7.1993 12,11 12,77 20,55 10,87 27 / 28 5. 7  18 . 7.1993 9,39 11,43 19,10 9,39 29 / 30 19. 7  1 . 8.1993 9,32 11,68 16,55 8,75 31 / 32 2. 8  15. 8.1993 8,88 9,71 16,01 7,68 33 / 34 16. 8  29 . 8.1993 11,15 9,62 16,51 8,41 35 / 36 30. 8  12. 9 . 1993 12,12 10,33 17,75 9,09 37 / 38 13. 9  26. 9. 1993 13,40 11,90 21,83 10,09 39 / 40 27. 9  10.10.1993 12,08 11,19 21,11 10,55 41 / 42 11.10  24.10.1993 12,06 11,51 25,39 10,78 43 / 44 25.10  7.11.1993 19,28 13,24 31,18 14,05